Case 1:19-cv-00742-LPS Document 792 Filed 07/10/20 Page 1 of 10 PageID #: 60881




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 CIRBA INC. (d/b/a DENSIFY),
 and CIRBA IP, INC.,
                                                        C.A. No. 19-742-LPS
                   Plaintiffs/Counter-Defendants,

                   v.

 VMWARE, INC.,

                   Defendant/Counter-Plaintiff.



                              JOINT INTERIM STATUS REPORT

       Pursuant to Paragraph 15 of the February 2, 2020 Scheduling Order (D.I. 578), Plaintiffs

and Counter-Defendants Cirba IP, Inc. and Cirba Inc. d/b/a Densify (collectively, “Densify” or

“Cirba”) and Defendant and Counter-Plaintiff VMware, through undersigned counsel, hereby

submit the following Joint Interim Status Report addressing the nature of the matters in issue and

the progress of discovery to date.

       I.      PENDING POST-TRIAL MOTIONS ON CIRBA’S CLAIMS

       Parties’ Post-Trial Motions. The parties filed and briefed several post-trial motions.

VMware filed post-trial motions seeking (1) JMOL of non-infringement and invalidity of the

’687 patent; (2) JMOL of non-infringement of the ’367 patent; (3) JMOL of no willful

infringement; (4) JMOL, remittitur, and/or new trial on damages; (5) a new trial; and (6)

dismissal of Cirba Inc. as a co-plaintiff for the claims on the ’367 and ’687 patents for lack of

standing. (D.I. 601, 712.) Densify filed post-trial motions seeking (1) a permanent injunction;

(2) ongoing royalties; (3) enhanced damages for willful infringement; (4) pre-judgment interest;

(5) post-judgment interest; and (6) supplemental damages, and an accounting and reporting.

(D.I. 604, 605.)



                                                    1
Case 1:19-cv-00742-LPS Document 792 Filed 07/10/20 Page 2 of 10 PageID #: 60882




       On May 15, 2020, the Court heard oral argument on the parties’ post-trial motions.

(D.I. 758.) On June 3, the Court granted VMware’s Motion to Dismiss Cirba Inc. for Lack of

Standing. (D.I. 752.) On the same day, the Court ordered the parties to submit supplemental

briefing. (Id. at 11.) The parties have completed their supplemental briefing. (D.I. 754, 755,

761, 762, 766, 767.)

       Densify’s Motion for Reargument and Reconsideration. On June 17, 2020, Densify

filed a Motion for Reargument and Reconsideration of the June 3 Order dismissing Cirba Inc.

(D.I. 756.) On July 1, VMware filed an Opposition to Densify’s Motion for Reargument and

Reconsideration. (D.I. 777.) The motion has been fully briefed.

       VMware’s Motion to Strike. VMware filed a Motion to Strike Densify’s Notices of

Lodging and Corrected Notices of Lodging on May 1. (D.I. 731.) On May 8, Densify filed a

response opposing VMware’s motion. (D.I. 739.) On May 11, VMware filed a reply in support

of its motion. The motion has been fully briefed. (D.I. 742.)

       VMware’s Motion to Seal and Redact the Post-Trial Hearing Transcript. VMware

filed a Motion to Seal and Redact Limited Portions of the Post-Trial Hearing Transcript (D.I.

731) on July 9. (D.I. 785.) Densify intends to oppose VMware’s motion.

       II.     DISCLOSURES AND DISCOVERY RELATING TO VMWARE’S
               COUNTERCLAIMS

       VMware asserted four patents in its counterclaims against Densify. The deadline for

substantial completion of document production regarding these counterclaims is August 20,

2020. (D.I. 578 at ¶ 8(b).) The close of fact discovery is December 18, 2020. (Id. ¶ 8(a).)

               A.      Joint Positions:

                       1.     Source Code Inspection

       In light of the COVID-19 pandemic and the resulting federal, state, and local restrictions



                                                2
Case 1:19-cv-00742-LPS Document 792 Filed 07/10/20 Page 3 of 10 PageID #: 60883




and orders, the parties are negotiating additional terms governing the source code review,

including implementing social distancing and other safety requirements.

       VMware has requested access to Densify’s source code in New York City where

VMware’s source code review expert is located (e.g., at Densify’s outside counsel’s office

Reichman Jorgensen LLP or VMware’s outside counsel’s office Morrison & Foerster LLP in

New York City). The parties have met and conferred and Densify has agreed to investigate

options to make its source code available in New York City, including its outside counsel’s

office in New York City. The parties will continue to confer on the logistics of the source code

inspection.

               B.     VMware’s Positions:

                      1.      Cirba’s Document Production and Discovery Responses

       Cirba has not produced all of its core technical documents relating to the accused Cirba

products. On April 6, 2020, in response to deficiencies identified by VMware regarding Cirba’s

core technical documents production, Cirba stated that it was working to collect additional “core

technical documents.” To date, Cirba has not produced any additional technical documents.

       On June 30, 2020, VMware sent a letter to Cirba detailing deficiencies in its responses to

VMware’s counterclaim interrogatories and document requests and requesting a meet and confer.

Cirba has not yet responded to VMware’s letter but indicated that it would provide its

availability to meet and confer this or next week.

                      2.      Cirba’s Deficient Invalidity Contentions

       VMware served its Initial Infringement Contentions on September 6, 2019. Cirba served

its Initial Invalidity Contentions on March 19, 2020 and Supplemental Invalidity Contentions on

April 4. VMware identified numerous deficiencies in Cirba’s Initial and Supplemental Invalidity

Contentions, which Cirba agreed to further supplement by June 30. Cirba did not supplement by


                                                 3
Case 1:19-cv-00742-LPS Document 792 Filed 07/10/20 Page 4 of 10 PageID #: 60884




that date.

        Now, nearly four months after serving deficient contentions, Cirba has yet to cure the

deficiencies in its Initial Invalidity Contentions. Nor has Cirba identified any specific, similar

deficiencies with VMware’s Initial Infringement Contentions, despite VMware’s request for

such identification on June 17. VMware’s Initial Infringement Contentions describe in detail

how the accused Cirba Products infringe the asserted claims based on Cirba’s discovery to date.

As stated above, Cirba also has not produced additional non-public documents related to the

accused Cirba products and features, including source code relevant to VMware’s

counterclaims.1

                       3.      VMware’s Document Collection and Production

        VMware produced 353,126 documents in discovery regarding Cirba’s claims for

infringement. Although many of these documents are responsive to Cirba’s requests for

production regarding VMware’s counterclaims, some of them are not relevant to VMware’s

counterclaims and would be highly prejudicial to VMware. VMware will address the irrelevance

and prejudice of these documents if Cirba seeks to rely on them with respect to VMware’s

counterclaims.

        Since the Court entered a scheduling order for VMware’s counterclaims on February 10,

2020, VMware has collected and reviewed documents from its disclosed custodians and non-

custodial databases and produced an additional 2,779 documents.

                       4.      ESI Order

        VMware proposed revisions to the parties’ prior Stipulated Order for Discovery,



1
 VMware asked Cirba to produce its source code in its first set of document requests served on
March 20, 2020. VMware then reiterated its request on July 2.


                                                  4
Case 1:19-cv-00742-LPS Document 792 Filed 07/10/20 Page 5 of 10 PageID #: 60885




Including Discovery of Electronically Stored Information (“ESI”), on April 19, 2020. The

parties have met and conferred twice and exchanged several emails regarding revisions to

disclosure deadlines, the proper use of Relativity as a search engine, and the clawback provision.

       The parties’ disagreement centers on Cirba’s demand that VMware use Relativity as a

document collection tool on its non-custodial databases. VMware has been assessing the

feasibility of using Relativity as a document collection tool in an effort to accommodate Cirba’s

demand. VMware anticipates informing Cirba of the results of that assessment shortly.

               C.     Densify’s Positions:

                      1.       Densify’s Document Production and Discovery Responses

       Densify produced 324,521 documents in discovery regarding its claims of infringement

by VMware, many of which are also relevant to VMware’s infringement counterclaims given

Densify’s small size and overlapping technical issues. Densify is working to identify and

produce any additional responsive documents, including any additional core technical

documents, but the manual and time-intensive process continues to be complicated by resource

issues due to the COVID-19 pandemic.

       Densify disagrees that its counterclaim interrogatories or document requests are deficient,

and will meet and confer with VMware next week as previously indicated to address any alleged

deficiencies more fulsomely.

                      2.       Densify’s Invalidity Contentions

       Densify served its Initial Invalidity Contentions on March 19, 2020 and Supplemental

Invalidity Contentions on April 4, 2020. Densify maintains its disagreement that its invalidity

contentions as served are deficient, and any supplementation to date has been consistent with its

discovery obligations under the Federal Rules, this Court’s Scheduling Order, and other

applicable rules and orders. Densify will continue to supplement or amend its invalidity


                                                5
Case 1:19-cv-00742-LPS Document 792 Filed 07/10/20 Page 6 of 10 PageID #: 60886




contentions as discovery continues, including a planned supplement next week. Densify notes

that VMware has steadfastly refused to supplement its initial contentions, which were served 10

months ago in September 2019, shortly after it filed its counterclaims. This is despite VMware

having had the benefit of many months of discovery into Densify and its products, including its

source code. VMware requested to review Densify’s source code on July 2, and the parties are

working out the logistics as described above (see § A (“Joint Positions”).

                      3.      VMware’s Document Collection and Production

       Despite responding to Densify’s 1st set of document requests over a month ago on May

26, 2020, VMware had not produced any documents outside of 922 pages of its asserted patents

and related file histories until 12:03pm today. Densify has not had an opportunity to review the

substance of VMware’s production today.

                      4.      ESI Order

       Densify believes that the existing Stipulated Order for Discovery, Including Discovery of

Electronically Stored Information (“ESI”) negotiated between the parties and effective for the

duration of Densify’s infringement claims through trial, should equally govern VMware’s

infringement counterclaims (and any other applicable actions consolidated with this case).

Densify emailed VMware on May 29, 2020 after the parties’ most recent meet and confer on this

issue, seeking agreement on issues including appropriate revisions to search term disclosure

deadlines in light of the approaching deadline for substantial completion of document discovery.

VMware has yet to respond.

       III.    CLAIM CONSTRUCTION AND TECHNOLOGY TUTORIALS

       The parties filed their technology tutorials on June 25, 2020 (D.I. 770, 771), and their

Joint Claim Construction Brief on July 9, 2020 (D.I. 788, 789). The parties also filed their

respective responses to the other side’s technology tutorial on July 9, 2020. (D.I. 781, 784.) The


                                                6
Case 1:19-cv-00742-LPS Document 792 Filed 07/10/20 Page 7 of 10 PageID #: 60887




claim construction hearing is currently scheduled for July 31, 2020 at 4 p.m. Eastern time. (D.I.

578 at 10.) The parties have requested that the hearing be held via teleconference or

videoconference. (D.I. 792.)

       IV.     DENSIFY’S PENDING MOTION TO CONSOLIDATE

               A.      VMware’s Position:

       On March 20, 2020, Cirba moved to consolidate this case with C.A. No. 20-272-LPS,

which was transferred to this District on February 24, and reassigned to this Court on March 18

(the “transferred Virginia action”). (D.I. 639.) The consolidation motion briefing was

completed on April 7. (D.I. 664, 675.) Although the Court previously noted its inclination to

handle the parties’ disputes according to a single schedule in February (D.I. 575 at 2), significant

subsequent progress on VMware’s patent counterclaims in this action further militates against

consolidation. This includes the completion of claim construction briefing and the upcoming

July 31 claim construction hearing on VMware’s four patents in this case, as well as the

imminent August 20 deadline for the parties to substantially complete document production.

       Cirba Inc.’s purported counterclaim for infringement of the ’492 patent in the transferred

Virginia action (No. 20-272-LPS, D.I. 75 at 34) should not factor into the Court’s resolution of

Cirba’s consolidation motion. As VMware has explained in its submissions relating to Cirba

Inc.’s lack of standing (D.I. 754 at 3), that counterclaim should be dismissed. In the transferred

Virginia action, VMware sued only Cirba Inc. for patent infringement, not Cirba IP, Inc. (No.

20-272-LPS, D.I. 1.) The ’492 patent counterclaim should be dismissed in its entirety because:

(1) Cirba Inc., as a bare licensee, lacks standing to assert the counterclaim; and (2) the patent

owner, Cirba IP, could not have joined the counterclaim because only a defendant can assert a

counterclaim. (See D.I. 754 at 3.) VMware intends to move to dismiss the ’492 patent

counterclaim after the Court has issued its additional rulings relating to standing.


                                                  7
Case 1:19-cv-00742-LPS Document 792 Filed 07/10/20 Page 8 of 10 PageID #: 60888




        As explained in VMware’s Opposition to Cirba’s Motion for Reargument and

Reconsideration, Cirba’s attempt to re-litigate Cirba Inc.’s lack of standing should be denied.

(D.I. 777.) Cirba cannot revive waived arguments on reconsideration, and the Court correctly

dismissed Cirba Inc. as a co-plaintiff for lack of standing on the patent claims. (Id.) Cirba also

has waived its argument to reform the licensing agreement. (Id. at 9 n. 3.)

                B.      Densify’s Position:

        Considerations of efficiency, expense, and fairness continue to warrant consolidation of

this case with C.A. No. 20-272-LPS, in light of the substantial overlap in terms of accused

products, underlying technology, issues, and likely witnesses, documents, and source code. The

progress on VMware’s patent counterclaims to date does not present a scenario where the case is

sufficiently ripe so that the cases cannot be consolidated without adding undue delay. As the

Court previously recognized in its February 10, 2020 letter to counsel (D.I. 575), this is

particularly a situation where consolidation would streamline discovery at a minimum, and

potentially avoid unnecessary trial and/or inconsistent rulings or verdicts. (See D.I. 575 at 2

(“The Court’s inclination going forward will be to handle any remaining disputes the parties

have according to a single schedule, even if that requires extending the schedule (and the

already-given trial date) to make that happen.”)

        VMware’s standing arguments also do not outweigh the considerations in favor of

consolidation. As Densify explained in its Motion for Reargument and Reconsideration of the

June 3, 2020 Order, recent developments in Federal Circuit authority confer Inc. standing in this

case and the transferred Virginia action. And the Court further has additional options to address

any perceived deficiency of standing under § 281, including reforming the licensing agreement

to reflect the parties’ intent to have a fully exclusive license.




                                                   8
Case 1:19-cv-00742-LPS Document 792 Filed 07/10/20 Page 9 of 10 PageID #: 60889




Dated: July 10, 2020
                                           YOUNG CONAWAY STARGATT &
                                           TAYLOR, LLP
 OF COUNSEL:

 Michael A. Jacobs
 Richard S. J. Hung
 MORRISON & FOERSTER LLP
 425 Market Street                          /s/ Anne Shea Gaza
 San Francisco, CA 94105                   Anne Shea Gaza (No. 4093)
 (415) 268-7000                            Samantha G. Wilson (No. 5816)
 mjacobs@mofo.com                          Rodney Square
 rhung@mofo.com                            1000 North King Street
                                           Wilmington, DE 19801
 Bita Rahebi                               (302) 571-6600
 MORRISON & FOERSTER LLP                   agaza@ycst.com
 707 Wilshire Boulevard                    swilson@ycst.com
 Los Angeles, CA 90017
 (213) 892-5200                            Attorneys for VMware, Inc.
 brahebi@mofo.com

 Scott F. Llewellyn
 MORRISON & FOERSTER LLP
 4200 Republic Plaza
 370 Seventeenth Street
 Denver, CO 80202-5638
 (303) 592-2204
 sllewellyn@mofo.com


                                       MORRIS JAMES LLP

                                        /s/ Kenneth L. Dorsney
                                       Kenneth L. Dorsney (#3726)
                                       500 Delaware Avenue, Suite 1500
                                       Wilmington, DE 19801
                                       Telephone: (302) 888-6800
                                       kdorsney@morrisjames.com

 Sarah O. Jorgensen (pro hac vice)     Courtland L. Reichman (pro hac vice)
 sjorgensen@reichmanjorgensen.com      creichman@reichmanjorgensen.com
 Reichman Jorgensen LLP                Shawna Ballard (pro hac vice)
 1201 West Peachtree, Suite 2300       sballard@reichmanjorgsensen.com
 Atlanta, GA 30309                     Jennifer P. Estremera (pro hac vice)
 Telephone: (650) 623-1403             jestremera@reichmanjorgensen.com
 Telecopier: (650) 623-1449            Joachim B. Steinberg (pro hac vice)
                                       jsteinberg@reichmanjorgensen.com
 Christine E. Lehman (pro hac vice)    Michael G. Flanigan (pro hac vice)


                                       9
Case 1:19-cv-00742-LPS Document 792 Filed 07/10/20 Page 10 of 10 PageID #: 60890



  clehman@reichmanjorgensen.com             mflanigan@reichmanjorgensen.com
  Reichman Jorgensen LLP                    Kate Falkenstien (pro hac vice)
  1615 M Street, NW, Suite 300              kfalkenstien@reichmanjorgensen.com
  Washington, DC 20036                      Reichman Jorgensen LLP
  Telephone: (202) 894-7311                 303 Twin Dolphin Drive, Suite 600
  Telecopier: (650) 623-1449                Redwood Shores, CA 94065
                                            Telephone: (650) 623-1401
  Jaime F. Cardenas-Navia (pro hac vice)    Telecopier: (650) 623-1449
  jcardenas-navia@reichmanjorgensen.com
  Wesley L. White (pro hac vice)            Gary J. Toman (pro hac vice)
  wwhite@reichmanjorgensen.com              GToman@wwhgd.com
  Reichman Jorgensen LLP                    Weinberg Wheeler Hudgins Gunn & Dial
  100 Park Avenue, Suite 1600               3344 Peachtree Road NE, Suite 2400
  New York, NY 10017                        Atlanta, GA 30326
  Telephone: (646) 921-1474                 Telephone: (404) 876-2700
  Telecopier: (650) 623-1449                Telecopier: (404) 875-9433

                                            Attorneys for Plaintiffs
                                            Cirba, Inc. and Cirba IP, Inc.




                                           10
